Title: General Orders, 18 January 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown tuesday Jany 18th 80.
            Parole Oliver—  C. Signs Orpheus. Osmand.
          
          The Court-Martial whereof Major General Howe is President is to meet tomorrow morning 11 ôclock.
          A pound of hard or soft bread and one quarter of a pound of indian meal or a pound of flour and a pound of beef or fourteen ounces of pork to be the daily ration until further orders.
        